DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 9, 10, and 14 – calculation device, which one having ordinary skill in the art would have understood to take the form of an appropriately programmed general-purpose computer
Claims 11-20 – detector, with corresponding structure of at least the phase detector or amplitude detector
Claim 16 – feedback and adjustment device, which one having ordinary skill in the art would have understood to take the form of a feedback controller

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”].
Regarding Claim 1, Kunst discloses a semiconductor material test method [See Fig. 2.Page 1095, second column – “The samples were 1-mm-thick wafers of n- and p-doped single-crystalline silicon, purchased from Wacker Heliotronic.”], comprising:
activating a test sample by using a pulse laser to generate a photoconductive effect [Page 1095, second column – “The samples were excited by a pulse of lOM-nm light (12-ns FWHM) from a Nd:YAG laser via a hole in the waveguide as indicated in Fig. 2, i,e., the central part of the waveguide cross section was illuminated in the z direction. We also used essentially identical equipment operating in the X band (8-12 GHz).”See Fig. 7 – “FIG. 7, Microwave conductivity transients produced by exciting an n-Si wafer (d = 1 mm, a = 20.5 Ω.sup.-1, m.sup.-1) with 1064-nm light pulses of different intensities.”];
detecting decay information of the photoconductive effect [See Fig. 7.Page 1097, first column:
    PNG
    media_image1.png
    297
    622
    media_image1.png
    Greyscale
]; and
obtaining a recombination lifetime of non-equilibrium carriers of the test sample by analyzing the photoconductive effect and the decay information [Page 1097, first column:
    PNG
    media_image2.png
    115
    615
    media_image2.png
    Greyscale
].

Regarding Claim 2, Kunst discloses that, before the activating of the test sample by using a pulse laser to generate a photoconductive effect, the method further comprises: detecting initial conductivity σ0 of the test sample and a corresponding initial microwave signal V0 [Page 1093:
    PNG
    media_image3.png
    418
    622
    media_image3.png
    Greyscale
Page 1094, first column:
    PNG
    media_image4.png
    148
    616
    media_image4.png
    Greyscale
Page 1094, second column:
    PNG
    media_image5.png
    234
    620
    media_image5.png
    Greyscale
].

Regarding Claim 3, Kunst discloses that the activating the test sample by using a pulse laser to generate a photoconductive effect comprises: detecting conductivity σ and a microwave signal V of the test sample, obtaining Δσ according to a formula σ=σ0+Δσ, and obtaining ΔV according to a formula V=V0+ΔV, wherein Δσ is a variation in photoconductivity, and ΔV is a variation in a microwave signal [See Fig. 1 (σ at point B relative to the value at point A), Equation (1), and Equation (5):
    PNG
    media_image6.png
    74
    315
    media_image6.png
    Greyscale
].

Regarding Claim 4, Kunst discloses that an effect formula of the photoconductive effect is: 
    PNG
    media_image7.png
    32
    175
    media_image7.png
    Greyscale
, wherein Δσ is the variation in the photoconductivity, q is an electron charge, Δn is concentration of electrons generated by laser activation, Δp is hole concentration, 
    PNG
    media_image8.png
    21
    25
    media_image8.png
    Greyscale
 is electron mobility, and 
    PNG
    media_image9.png
    23
    24
    media_image9.png
    Greyscale
 is hole mobility [Page 1094, second column:
    PNG
    media_image10.png
    252
    618
    media_image10.png
    Greyscale
].

Regarding Claim 9, Kunst discloses a test apparatus [Fig. 2], comprising:
a pulse laser transmitter, configured to activate a test sample to generate a photoconductive effect [Fig. 2 – laser excitationPage 1095, second column – “The samples were excited by a pulse of lOM-nm light (12-ns FWHM) from a Nd:YAG laser via a hole in the waveguide as indicated in Fig. 2, i,e., the central part of the waveguide cross section was illuminated in the z direction.”];
a microwave generator, in communication with the pulse laser transmitter [Fig. 2 - Generator] and configured to detect decay information of the photoconductive effect [See Fig. 4:
    PNG
    media_image11.png
    73
    615
    media_image11.png
    Greyscale
.The microwaves facilitate the detection of the decay information.];
a microwave receiver, in communication with the microwave generator and configured to receive the decay information [Fig. 2 – Detector for P(σ)]; and
a calculation device, in communication with the microwave generator and microwave receiver [Page 1098, second column – “It is a pleasure to acknowledge the help of Dr. J. Lilie who designed various computer programs used for our theoretical calculations and the data evaluation.”] and configured to obtain a recombination lifetime of non-equilibrium carriers of the test sample by analyzing the photoconductive effect and the decay information [Page 1097, first column:
    PNG
    media_image2.png
    115
    615
    media_image2.png
    Greyscale
].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”] and Rauscher (US 4870295 A).
Regarding Claim 5, Kunst discloses that the detecting decay information of the photoconductive effect comprises: detecting the decay information of the photoconductive effect by microwave reflectance [See Fig. 6 – reflection coefficient], wherein a decay signal comprises: an exponential decay curve of the microwave signal V [ee Fig. 7.Page 1097, first column:
    PNG
    media_image1.png
    297
    622
    media_image1.png
    Greyscale
].
Kunst fails to disclose that the decay curve has the following formula: V=V0*e-t/τ, wherein t refers to a pulse laser shutdown time, Vo refers to an initial microwave signal, and τ refers to an average survival time of non-equilibrium carriers before recombination, which is referred to as a non-equilibrium carrier recombination lifetime.
However, Rauscher discloses that such a decay curve can be characterized by such a formula [Column 6 lines 17-24 – “The conductance of PCE 10, g.sub.p (t), can be approximated by the following expression:
    PNG
    media_image12.png
    38
    506
    media_image12.png
    Greyscale
where G.sub.P is the peak conductance of radiation-damaged PCE 10, and .tau..sub.p represents its electron-hole pair recombination time constant.”].  It would have been obvious to use such a formula when evaluating the curves of Fig. 7 of Kunst because Rauscher teaches that this formula is effective in modelling such types of curves.

	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”] and Loboda et al. (US 20140070234 A1)[hereinafter “Loboda”].
Regarding Claim 6, Kunst fails to disclose that the pulse laser has a wavelength of 249 nm to 449 nm.  However, Loboda discloses the use of such a laser in performing micro-PCD [Paragraph [0060] – “In addition, carrier lifetime is measured by microwave induced photoconductive decay (micro-PCD). The excitation laser wavelength is 349 nm, and the carrier injection level corresponds to 1.times.10.sup.16 cm.sup.-3.”].  It would have been obvious to use such a laser because Loboda teaches that one would be effective for performing the evaluation of photoconductive decay.

Regarding Claim 7, Kunst fails to disclose that the pulse laser has a wavelength of 349 nm.  However, Loboda discloses the use of such a laser in performing micro-PCD [Paragraph [0060] – “In addition, carrier lifetime is measured by microwave induced photoconductive decay (micro-PCD). The excitation laser wavelength is 349 nm, and the carrier injection level corresponds to 1.times.10.sup.16 cm.sup.-3.”].  It would have been obvious to use such a laser because Loboda teaches that one would be effective for performing the evaluation of photoconductive decay.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”] and Kunst et al., The study of charge carrier kinetics, J. Appl. Phys. 60, 1986 [hereinafter “Kunst 1986”].
Regarding Claim 8, Kunst discloses that microwave reflectance is implemented by a controllable microwave source [See Fig. 5, controlled microwave frequency], but fails to disclose that the controllable microwave source uses a microwave having a wavelength of 24 to 26 GHz.  However, Kunst 1986 teaches that such a range would have been effective in creating a photoconductive effect for such an analysis [Page 3558, first column – “At present, measurements in the microwave frequency range (3-100 GHz) seem to be the most versatile.”].  For that reason, choosing to use a wavelength of 24 to 26 GHz amounts to an obvious design choice.

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”], Kunst et al., The study of charge carrier kinetics, J. Appl. Phys. 60, 1986 [hereinafter “Kunst 1986”], and Loboda et al. (US 20140070234 A1)[hereinafter “Loboda”].
Regarding Claim 10, Kunst fails to disclose that the microwave generator uses a controllable microwave source having a wavelength of 24 to 26 GHz.  However, Kunst 1986 teaches that such a range would have been effective in creating a photoconductive effect for such an analysis [Page 3558, first column – “At present, measurements in the microwave frequency range (3-100 GHz) seem to be the most versatile.”].  For that reason, choosing to use a wavelength of 24 to 26 GHz amounts to an obvious design choice.
Kunst also fails to disclose that the pulse laser transmitter uses a pulse laser having a wavelength of 349 nm.  However, Loboda discloses the use of such a laser in performing micro-PCD [Paragraph [0060] – “In addition, carrier lifetime is measured by microwave induced photoconductive decay (micro-PCD). The excitation laser wavelength is 349 nm, and the carrier injection level corresponds to 1.times.10.sup.16 cm.sup.-3.”].  It would have been obvious to use such a laser because Loboda teaches that one would be effective for performing the evaluation of photoconductive decay.

	Claim(s) 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”] and Hempel et al., Measurement of charge carrier mobilities, Optics Express, 7.24.2017 [hereinafter “Hempel”].
Regarding Claim 11, Kunst discloses a test apparatus [Fig. 2], comprising:
a pulse laser transmitter, configured to transmit a first laser beam, to activate a test sample to generate a photoconductive effect [Fig. 2 – laser excitationPage 1095, second column – “The samples were excited by a pulse of lOM-nm light (12-ns FWHM) from a Nd:YAG laser via a hole in the waveguide as indicated in Fig. 2, i,e., the central part of the waveguide cross section was illuminated in the z direction.”];
a microwave generator, configured to transmit a microwave [Fig. 2 - Generator];
a circulator, configured to transmit the microwave to the test sample, and output the microwave reflected by the test sample [Fig. 2 – Circulator with the rotated arrow]; and
a detector, configured to detect the microwave that is from the circulator and that is reflected by the test sample, to generate decay information [Fig. 2 – Detector for P(σ)].
Kunst fails to disclose a splitter, configured to split the microwave from the microwave generator into a first microwave and a second microwave, and output the first microwave and the second microwave;
a circulator, configured to transmit the second microwave from the splitter to the test sample, and output the second microwave reflected by the test sample; and
a detector, configured to detect and compare the first microwave from the splitter and the second microwave that is from the circulator and that is reflected by the test sample, to generate decay information.
This is because Kunst fails to disclose the use of a beam splitter in combination with the generator in order to send photons both directly to the sample and to the detector and then their subsequent comparison at the detector.  However, Hempel discloses such an arrangement [Fig. 2, “THz generation” portion the equivalent of the generator] for performing photoconductivity analysis [Page 4 – “ΔN and Δσ are the photo-induced charge carrier concentration and conductivity at the surface of the sample[.]”].  It would have been obvious to use a beam splitter in Kunst’s arrangement to split the microwaves and to send a first microwave directly to the detector and the second microwave on to the sample because doing so would have allowed for measuring the amplitude and phase shift caused by interaction of the microwaves with the sample, which Hempel teaches as useful in evaluating charge carrier mobility [Page 9 – “Especially the observed reduced THz reflection upon photoexcitation is beyond the thin film approximation. This reduced THz reflection is a result of the absorption and delay of internal THz reflections by photoexcited charge carriers and can be modeled numerically to derive the charge carrier mobility.”].

Regarding Claim 12, the combination of Kunst and Hempel would disclose that before the first laser beam is incident on the test sample, the first microwave is incident on the test sample through the splitter and the circulator [A first microwave passing through the splitter and circulator to the sample prior to a later point of operation of the laser.], and after the first laser beam is incident on the test sample, the second microwave is incident on the test sample through the splitter and the circulator [A second microwave passing through the splitter and circulator to the sample subsequent to the previous point of operation of the laser.].

Regarding Claim 13, the combination of Kunst and Hempel would disclose that the microwave generator is configured to transmit the microwave after the first laser beam is incident on the test sample [A first microwave passing through the splitter and circulator to the sample prior to a later point of operation of the laser.], the microwave is split by the splitter into the first microwave and the second microwave that are identical [Per the beam splitter.], the first microwave is directly output by the splitter to the detector and therefore is not incident on the test sample, and the second microwave sequentially passes through the splitter and the circulator and is incident on the test sample [Sending a first microwave directly to the detector and the second microwave on to the sample, per the explanation above.].

Regarding Claim 14, Kunst discloses that the test apparatus further comprises a calculation device [Page 1098, second column – “It is a pleasure to acknowledge the help of Dr. J. Lilie who designed various computer programs used for our theoretical calculations and the data evaluation.”], configured to obtain a recombination lifetime of non-equilibrium carriers of the test sample by analyzing the photoconductive effect and the decay information [Page 1097, first column:
    PNG
    media_image2.png
    115
    615
    media_image2.png
    Greyscale
].

Regarding Claim 15, Kunst discloses that the test sample comprises an insulating substrate [Fig. 2, the layer on top of the sample] and a conductive film arranged on the insulating substrate, and the photoconductive effect occurs in the conductive film [Fig. 2, “Sample” for Si wafer photoconductivity analysis].

Regarding Claim 17, the combination of Kunst and Hempel would disclose that the detector comprises a phase detector, configured to detect a phase shift between the first microwave and the second microwave [Determination of the delay caused by internal reflections from Page 9 of Hempel – “Especially the observed reduced THz reflection upon photoexcitation is beyond the thin film approximation. This reduced THz reflection is a result of the absorption and delay of internal THz reflections by photoexcited charge carriers and can be modeled numerically to derive the charge carrier mobility.”].

Regarding Claim 18, the combination of Kunst and Hempel would disclose that the detector comprises an amplitude detector, configured to detect an amplitude difference between the first microwave and the second microwave [Determination of the absorption caused by internal reflections from Page 9 of Hempel – “Especially the observed reduced THz reflection upon photoexcitation is beyond the thin film approximation. This reduced THz reflection is a result of the absorption and delay of internal THz reflections by photoexcited charge carriers and can be modeled numerically to derive the charge carrier mobility.”].

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”], Hempel et al., Measurement of charge carrier mobilities, Optics Express, 7.24.2017 [hereinafter “Hempel”], and Suda (US 6324197 B1).
Regarding Claim 16, Kunst and Hempel fail to disclose that the test apparatus further comprises a feedback and adjustment device, configured to store predetermined decay information; the feedback and adjustment device further compares the predetermined decay information and the decay information from the detector, and adjusts, according to a comparison result, the pulse laser transmitter to generate a second laser beam different from the first laser beam.  However, Suda discloses a power feedback controller for a laser [Abstract].  It would have been obvious to verify the decay information correlates to decay information from previous experiments and to adjust the laser power appropriately in order to ensure the laser is being powered in a proper fashion.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”], Hempel et al., Measurement of charge carrier mobilities, Optics Express, 7.24.2017 [hereinafter “Hempel”], and Kunst et al., The study of charge carrier kinetics, J. Appl. Phys. 60, 1986 [hereinafter “Kunst 1986”].
Regarding Claim 19, Kunst fails to disclose that the microwave generator uses a controllable microwave source having a wavelength of 24 to 26 GHz.  However, Kunst 1986 teaches that such a range would have been effective in creating a photoconductive effect for such an analysis [Page 3558, first column – “At present, measurements in the microwave frequency range (3-100 GHz) seem to be the most versatile.”].  For that reason, choosing to use a wavelength of 24 to 26 GHz amounts to an obvious design choice.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al., The study of charge carrier kinetics, Journal of Applied Physics 63, 1093 (1988)[hereinafter “Kunst”], Hempel et al., Measurement of charge carrier mobilities, Optics Express, 7.24.2017 [hereinafter “Hempel”], and Loboda et al. (US 20140070234 A1)[hereinafter “Loboda”].
Regarding Claim 20, Kunst fails to disclose that the first laser beam used by the pulse laser transmitter has a wavelength of 349 nm.  However, Loboda discloses the use of such a laser in performing micro-PCD [Paragraph [0060] – “In addition, carrier lifetime is measured by microwave induced photoconductive decay (micro-PCD). The excitation laser wavelength is 349 nm, and the carrier injection level corresponds to 1.times.10.sup.16 cm.sup.-3.”].  It would have been obvious to use such a laser because Loboda teaches that one would be effective for performing the evaluation of photoconductive decay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Basore et al., MICROWAVE-DETECTED PHOTOCONDUCTANCE DECAY, IEEE, 1990
	Kunst et al., Contactless scanner, Rev. Sci. Inst., 1986
	Lauer et al., Detailed analysis of the microwave-detected, J. Appl. Phys. 104, 104503, 2008
	Martin et al., Time-resolved Microwave Conductivity, J. CHEM. SOC. FARADAY TRANS., 1994
	Schofthaler et al., MICROWAVE REFLECTIONS FOR CARRIER LIFETIME MEASUREMENTS, IEEE, 1994
	Swiatkowski et al., Charge-carrier kinetics in semiconductors, Journal of Applied Physics 78, 1763, 1995
	US 4949034 A – Method For Contactless Evaluation Of Characteristics Of Semiconductor Wafers And Devices
	US 20160005664 A1 – METHOD FOR MEASURING RECOMBINATION LIFETIME OF SILICON SUBSTRATE
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865